Sub-Item 77O Rule 10f-3 Transactions DREYFUS GROWTH AND INCOME FUND, INC. On June 12, 2014, Dreyfus Growth and Income Fund, Inc. (the "Fund"), purchased 56,640 shares of common stock issued by Exelon Corporation (CUSIP NO. 30161N101) (the "Common Stock") at a purchase price of $35.00 per share, including underwriter compensation of $1.05 per share. The Common Stock was purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith Incorporated Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC BNP Paribas Securities Corp. Citigroup Global Markets Inc. Mitsubishi UFJ Securities (USA), Inc. RBS Securities Inc. Scotia Capital (USA) Inc. Wells Fargo Securities, LLC Mizuho Securities USA Inc. Piper Jaffray & Co. RBC Capital Markets, LLC Loop Capital Markets LLC BNY Mellon Capital Markets, LLC CIBC World Markets Corp. Credit Agricole Securities (USA) Inc. KeyBanc Capital Markets Inc. PNC Capital Markets LLC SMBC Nikko Securities America, Inc. TD Securities (USA) LLC Blaylock Beal Wan, LLC Samuel A. Ramirez & Company, Inc. The Huntington Investment Group Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on September 23, 2014. These materials include additional information about the terms of the transaction.
